Order entered April 23, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-11-00673-CV

                GAUTAM C. AND SHWETA G., DAFTARY, Appellants

                                           V.

PRESTONWOOD MARKET SQUARE, LTD., AND NEW PEPPER SQUARE S/C, LTD.,
                          Appellees

                    On Appeal from the County Court at Law No. 4
                                Dallas County, Texas
                        Trial Court Cause No. CC-11-1529-D

                                       ORDER
      Before the Court is appellee Prestonwood Market Square, Ltd.’s motion for rehearing.

The motion is DENIED.


                                                       /Jim Moseley/
                                                       JIM MOSELEY
                                                       JUSTICE